United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
I.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lake Mary, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1813
Issued: February 3, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 16, 2008 appellant filed a timely appeal from October 4, 2007 and May 1, 2008
decisions of the Office of Workers’ Compensation Programs denying her occupational disease
claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits
of the claim.
ISSUE
The issue is whether appellant has established that she sustained a back or knee condition
in the performance of duty.
FACTUAL HISTORY
On August 5, 2007 appellant, then a 57-year-old time modified lobby director, filed an
occupational disease claim (Form CA-2) asserting that work factors from December 12, 2005 to
November 10, 2006 caused or aggravated a back and bilateral knee condition. She attributed her
condition to walking, bending, answering the telephone and sitting on a stool. Appellant asserted

that the claimed conditions were also related to December 24, 2002 injuries previously accepted
by the Office.1
In an August 13, 2007 letter, the employing establishment explained that appellant had
work restrictions following the December 24, 2002 injuries. Beginning December 12, 2005,
appellant worked six hours a day as a modified lobby director. Her duties involved answering
the telephone and assisting customers with lobby machines. The position was rated as sedentary
to light duty.
In an August 24, 2007 letter, the Office advised appellant of the evidence needed to
establish her claim. It emphasized the importance of submitting a rationalized statement from
her attending physician explaining how and why the identified work factors would cause the
claimed conditions.
Appellant submitted insurance information request forms dated
August 2 and 15, 2007.
By decision dated October 4, 2007, the Office denied appellant’s claim on the grounds
that causal relationship was not established. It found that she submitted insufficient evidence
regarding her work factors and failed to submit any medical evidence.
In an October 23, 2007 letter, appellant requested a telephonic hearing, held
February 15, 2008. At the hearing, she asserted that on November 7, 2006 she experienced
increased pain due to the December 2002 injuries. Appellant stopped work on November 10,
2006 and elected disability retirement benefits. She asserted that her physician opined that she
sustained a recurrence of disability and not a new injury.2
By decision dated and finalized May 1, 2008, an Office hearing representative affirmed
the October 4, 2007 decision, finding that appellant did not establish causal relationship as she
submitted no medical evidence.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act3 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act; that the claim
was filed within the applicable time limitation; that an injury was sustained while in the

1

The record indicates that the Office accepted lumbar herniations, lumbar surgery and bilateral meniscal tears
with chondromalacia, a cervical strain and a right knee contusion under File No. xxxxxx686. This claim is not
before the Board on the present appeal.
2

The employing establishment submitted comments to the hearing transcript, noting that the Office denied
modification of a wage-earning capacity determination in File No. xxxxxx686.
3

5 U.S.C. §§ 8101-8193.

2

performance of duty as alleged; and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.4 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated on
a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medial certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.6
ANALYSIS
Appellant claimed that she sustained back and bilateral knee conditions due to sitting,
walking and, answering the telephone at work from December 12, 2005 to November 10, 2006.
The Board finds that the employing establishment’s August 13, 2007 letter establishes these
work factors as factual. However, appellant did not submit any medical evidence in support of
her claim. She has failed to establish a prima facie claim for compensation.7 Therefore, she did
not establish the presence of the claimed conditions or that work factors had any effect on those
conditions.8 As appellant failed to establish causal relationship, the Board will affirm the denial
of appellant’s claim for compensation.
CONCLUSION
The Board finds that appellant has not established that she sustained a back or knee
condition in the performance of duty.

4

Joe D. Cameron, 41 ECAB 153 (1989).

5

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

6

Solomon Polen, 51 ECAB 341 (2000).

7

See Donald W. Wenzel, 56 ECAB 390 (2005).

8

Solomon Polen, supra note 6.

3

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated May 1, 2008 and October 4, 2007 are affirmed.
Issued: February 3, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

